DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 11,037,506 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William L. Brooks on August 04th, 2022.

The application has been amended as follows:
Claim 1 have been amended to reflect allowable subject matter:

Amended claim 1:- A system comprising: a host processor configured to transmit a synchronization signal at a variable frequency; and an organic light emitting diode (OLED) display device supporting a variable frame mode, the OLED display device comprising: an OLED display panel; a data driver configured to provide a data signal to the OLED display panel; a scan driver configured to provide a scan signal to the OLED display panel; an emission driver configured to provide an emission control signal to the OLED display panel; and a controller configured to control the data driver, the scan driver, and the emission driver, to receive the synchronization signal at the variable frequency, to count a time of a current frame synchronized with the synchronization signal, and to control the emission driver to decrease an off period ratio of the emission control signal as the counted time of the current frame increases; wherein a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times.    

Claim 9 have been amended to reflect been cancelled:

Amended claim 9:-Cancelled.

Claim 10 have been amended to correct claim dependency: 

Amended claim 10:- The system of claim 1, wherein the controller is configured to: compare the counted time of the current frame with the plurality of reference times based on the reference time information; and when the counted time of the current frame reaches one reference time of the plurality of reference times, decrease a length of an off period in one cycle of the emission control signal by one off period offset corresponding to the one reference time among the plurality of off period offsets based on the off period offset information.  

Claim 16 have been amended to correct typographical issues with respect to claim dependency: 

Amended claim 16:-The OLED display device of claim 15, wherein a ratio of the second off period to the second on period is decreased compared with a ratio of the first off period to the first on period.



Reason for Allowance

Claims 1-8, and 10-16, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/25/2022 in a after final consideration program 2.0 along with the terminal disclaimer submitted 08/04/2022 and a thorough search the closest prior arts Pyo (US 2015/0279274 A1), in view of KUBOTA et al. (US 2018/0102092 A1), and in further view of KIM et al. (US 2018/0293944 A1), and in further view of Park et al. (US 2015/0364076 A1), and in further view of Lee et al. (US 2016/0307490 A1), and in further view of Chung et al. (US 2005/0243077 A1), and in further view of Kaplan et al. (US 2014/0347402 A1), and in further view of Park et al. (US 2008/0246701 A1), and in further view of Kim et al. (US 2018/0174516 A1), and in further view of Ooe et al. (US 2003/0030655 A1), and in further view of Kim (US 2006/0061529 A1), and in further view of KIM et al. (US 2019/0253662 A1), and in further view of Pyo et al. (US 2015/0097764 A1), and in further view of Noh et al. (US 11,037,506 B2), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times, as claimed in claim 1.  


With regards to independent claim 13, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and a memory device configured to store reference time information for a plurality of reference times that are to be compared with the counted time of the current frame, and off period offset information for a plurality of off period offsets respectively corresponding to the plurality of reference times, as claimed in claim 13.  

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the controller is configured to: control the emission driver to output the emission control signal where a second off period and a second on period are repeated with a second period shorter than the first period when the counted time of the current frame reaches the time of the minimum frame, as claimed in claim 15.  



The dependent claim 2-8, 10-12, 14, and 16, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628